DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. Applicant argues that the combined art of record fails to teach or suggest all of the limitations of the amended claims. The Examiner disagrees, with further explanation provided in the prior art rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6, 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0233157 A1, hereinafter Mark, in view of EP 2263578 A2, hereinafter Mollere.
	Regarding claim 1, Mark teaches a guide device (Fig. 3, flexible needle guide 20) for guiding a medical instrument relative to a patient (para [0003]), the guide device being usable with a first plate (Fig. 2, compression plate 10), the first plate including a plurality of apertures (Fig. 2, grid-like openings 12), the guide device being configured to be couples with a selected one of the apertures of the first plate (Fig. 2, para [0022]), the guide device comprising: a body (support member 22) defined by at least one surface (see Figs. 3 and 4), the at least one surface comprising a generally proximal portion of the body (best shown in Fig. 4) and a generally distal portion of the body (best shown in Fig. 3); a plurality of outer passageways (Fig. 4, the channels 32 on the outer corners of the device) defined by at least a portion of the body (Figs. 3 and 4, support member 22 defines a portion of the channels 32 on the outer corners of the device), the plurality of outer passageways extending from the generally proximal portion through the body to the generally distal portion (Fig. 3, para [0020]); and a flexible member (body portion 24, para [0026]) disposed between each passageway of the plurality of passageways (Fig. 4) to define a non-circular inner passageway (Fig. 5A, a cross-section of the center passageway is circular, but the passageway itself is linear/straight) disposed within an inner cavity defined by a portion of each outer passageway (Fig. 4, portions of the channels 32 on the outer corners define an inner cavity in which the body portion 24 is disposed), the flexible member being configured to move relative to the body to selectively deform a selected passageway of the plurality of outer passageways or the inner passageway to receive at least a portion of the medical instrument within the selected passageway (para [0026]).
	Mark does not teach a second plate, wherein the second plate and the first plate being adjustable to secure a portion of the patient.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guide device of Mark such that the guide device is usable with a second plate, wherein the second plate and the first plate being adjustable to secure a portion of the patient, as taught by Mollere, in order to locate a suspicious lesion within breast tissue and position the guide device (Mollere, para [0034], using two plates to compress the breast in place allows for the user to determine a more accurate puncture location than using a single plate, which could allow the breast to move).
	Regarding claim 2, Mark as modified by Mollere teaches the guide device of claim 1, at least a portion of the flexible member being fixedly secured to an inner surface of the body (Mark, para [0019]).
	Regarding claim 3, Mark as modified by Mollere teaches the guide device of claim 2, the flexible member being fixedly secured to the inner surface of the body at four contact points (Mark, Fig. 4, the body portion 24 is secured to the support member 22 at 4 sides: left, right, upper, lower).
	Regarding claim 4, Mark as modified by Mollere teaches the guide device of claim 3, the flexible member being relatively rigid at each contact point of the four contact points (para [0072] of the specification of the instant application discloses the relative rigidity is due to the rigid nature of the body locally resisting movement of the flexible member. This is inherent to all attachments of two materials because of the way shear stress deforms a body). 
	Regarding claim 5, Mark as modified by Mollere teaches the guide device of claim 1, the flexible member being integral with at least a portion of the body (Mark, para [0019]).

	Regarding claim 8, Mark as modified by Mollere teaches the guide device of claim 8, but does not teach the shape of the flexible member defining a circle-shaped cross-section.
	However, Mollere teaches the shape of the flexible member defining a circle-shaped cross-section.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify the device of Mark and Mollere such that the shape of the flexible member defines a circle-shaped cross-section, as further taught by Mollere, in order to have a guide device that is rotatable along one axis (Mollere, Col. 5, lines 8-12).
	Regarding claim 9, Mark teaches a guide device (Fig. 3, flexible needle guide 20) for guiding a medical instrument relative to a patient (para [0003]), the guide device being usable with a first plate (Fig. 2, compression plate 10), the first plate including a plurality of apertures (Fig. 2, grid-like openings 12), the guide device being configured to be couples with a selected one of the apertures of the first plate (Fig. 2, para [0022]), the guide device comprising: a body (support member 22) defined by at least one surface (see Figs. 3 and 4), the at least one surface comprising a generally proximal portion of the body (best shown in Fig. 4) and a generally distal portion of the body (best shown in Fig. 3), the body including a rigid exterior portion extending longitudinally from the distal portion to the proximal portion (support member 22 is rigid, see para [0026]); a plurality of outer passageways (Fig. 4, the channels 32 on the outer corners of the device), each outer passageway including a first portion (Fig. 3, the portion of the channels 32 on the outer corners of the device that is defined by support member 22) and a second portion (Fig. 3, the portion of the channels 32 on the outer corners of the device that is defined by body portion 24), the first portion being defined by the rigid (para [0026]) exterior portion of the 
	Mark does not teach a second plate, wherein the second plate and the first plate are adjustable to secure a portion of the patient.
	However, Mollere teaches a second plate (medial plate 100), the second plate and a first plate (grid plate 96) being adjustable to secure a portion of the patient (para [0036]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guide device of Mark such that the guide device is usable with a second plate, the second plate and the first plate being adjustable to secure a portion of the patient, as taught by Mollere, in order to locate a suspicious lesion within breast tissue and position the guide device (Mollere, para [0034]).

	Regarding claim 13, Mark teaches a guide device (Fig. 3, flexible needle guide 20) for guising a medical instrument relative to a patient (para [0003]), the guide device being usable with a first plate (Fig. 2, compression plate 10), wherein the first plate includes a plurality of apertures (Fig. 2, grid-like openings 12), wherein the guide device is configured to be coupled with a selected one of the apertures of the first plate (Fig. 2, para [0022]), the guide device comprising: a rigid body (support member 22, para [0026]) defining a hollow interior (Fig. 4, support member 22 defines a hollow interior in its center), a distal surface (best shown in Fig. 3), and a proximal surface (best shown in Fig. 4); a plurality of inner protrusions defined by the body (Fig. 4, set of 8 protrusions, 2 on each side of the square) and extending into the hollow interior (Fig. 4, the 8 protrusions extend inward into the center), the inner protrusions defining a first portion of a plurality of outer passageways (Figs. 3 and 4, inner protrusions define a portion of channels 32 on the outer corners of the device), the plurality of outer passageways extending from the proximal surface through the body to the distal surface (Fig. 3, para [0020]); and a flexible member extending from each inner protrusion to another inner protrusion to define a second portion of each outer passageway of the plurality of outer passageways (Figs. 3 and 4, body portion 24 extends from each of the 8 protrusions to the other protrusions and defines a portion of channels 32 on the outer corners of the device), the flexible member defining an inner passageway (body portion 24 defines a center channel 32) disposed within the hollow interior of the rigid body (Figs. 3 and 4, support member 22 defines a hollow interior in which the body portion 24 is disposed) between each outer passageway of the plurality of outer passageways (Fig. 4), the flexible member being configured to move within the hollow interior of the body relative to each inner protrusion to simultaneously deform a 
	Mark does not teach a second plate, wherein the second plate and the first plate are adjustable to secure a portion of the patient.
	However, Mollere teaches a second plate (medial plate 100), wherein the second plate and a first plate (grid plate 96) are adjustable to secure a portion of the patient (para [0036]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guide device of Mark such that the guide device is usable with a second plate, wherein the second plate and the first plate are adjustable to secure a portion of the patient, as taught by Mollere, in order to locate a suspicious lesion within breast tissue and position the guide device (Mollere, para [0034]).
	Regarding claim 14, Mark as modified by Mollere teaches the guide device of claim 13, each inner protrusion being configured to restrict movement of the flexible member (Mark, Fig. 6, body portion 24 is restricted by the negative space).
Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of Mollere as applied to claims 1 and 9 above, and further in view of EP 2266478 A2, hereinafter Smith.
Regarding claim 7, Mark as modified by Mollere teaches the guide device of claim 1, but does not teach the shape of the flexible member defining a square-shaped cross-section. 
However, Smith teaches the shape of a flexible member (elastomeric body 408) defining a square-shaped cross-section (Fig. 18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Mark and Mollere such that the shape of the flexible member defines a square-shaped cross-section, as taught by Smith, in order to have a device that is rotatable along one, two, or three axes (Smith, para [0049]).

Mark as modified by Mollere does not teach the flexible member configured to form a square shape when in the relaxed configuration.
However, Smith teaches a flexible member (elastomeric body 408) configured to form a square shape when in a relaxed configuration (Fig. 18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Mark and Mollere such that the flexible member is configured to form a square shape when in the relaxed configuration, as taught by Smith, in order to have a device that is rotatable along one, two, or three axes (Smith, para [0049]).
Regarding claim 12, Mark as modified by Mollere teaches the guide device of claim 9, the flexible member including a relaxed configuration (defined as the flexible needle guide 20 not in receipt of at least a portion of the medical instrument) and a stressed configuration (defined as the flexible needle guide 20 in receipt of at least a portion of the medical instrument), the flexible member further configured to define a cylindrical shape for either one of the plurality of outer passageways or the inner passageway when in the stressed configuration (the flexible member is flexible and inherently will correspond in shape to the needle/medical instrument when inserted, see Fig. 7 of Mollere).
Mark as modified by Mollere does not teach the flexible member configured to form a square shape when in the relaxed configuration. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Mark and Mollere such that the flexible member is configured to form a square shape when in the relaxed configuration, as taught by Smith, in order to have a device that is rotatable along one, two, or three axes (Smith, para [0049]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./
Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791